              IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      JONESBORO DIVISION

CHAD SANDINE; GROUNDHOGS
EXPRESS, INC.; and GROUNDHOGZ                            PLAINTIFFS/
LOGISTICS, INC.                                           COUNTER-
                                                        DEFENDANTS

v.                          3:17-cv-151-DPM


DON TATE and TATE EXPRESS, INC.                         DEFENDANTS/
                                                           COUNTER-
                                                          PLAINTIFFS

                                ORDER

      Pursuant to General Order 54, the Court authorizes Randy Taub
to bring a cell phone, laptop computer, or personal digital assistant into
the E.C. Gathings Federal Building and U.S. Courthouse in Jonesboro
on 1 March 2019 for the pretrial and 11-15 March 2019 for the trial in
this case.


      The following rules apply to this access:

      $      The devices mentioned may not be used to record,
             photograph, or film anyone or anything inside the
             courthouse.

      $      Cell phones and PDAs must be turned off and put away
             when in the courtroom.
     $    Wireless internet components of all electronic devices must
          be deactivated when in the courtroom.

     $    Only counsel, and support staff at counsel table, may use
          laptops in the courtroom.

     $    Before persons with electronic devices are granted entry into
          the courthouse, all devices must be examined by the United
          States Marshals Service or Court Security Personnel. This
          examination includes, but is not limited to, placing the
          device through the electronic screening machines and
          requiring the person possessing the device to turn the power
          to the device off and on.

     $    The United States Marshals Service may further restrict
          electronic devices from entering the building if a threat so
          requires.

     A violation of these rules may result in seizure of the electronic
devices, withdrawal of the privilege to bring an electronic device into
the courthouse, or other sanctions. A violation of the prohibition on
recording, photographing, or filming anyone or anything inside the
courthouse may be punished as contempt of court.
     So Ordered.

                                ________________________
                                D.P. Marshall Jr.
                                United States District Judge

                                26 February 2019


                                 -2-
